DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-22 in the reply filed on 3/30/22 is acknowledged.  Thus, claims 23-59 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions II-V, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/30/22.

An OA on the merits of the claims 1-22 as follows. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Abstract should be updated to reflect system invention (since no chip mention in the elected  system invention I).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Priority
Acknowledgement is hereby made of receipt of Information Disclosure Statement(s) filed by applicant on 2/6/20, 10/11/19, 3/30/22, 12/15/21; 8/7/19, 10/11/19, 2/6/20, 8/23/21, 3/30/22. Due to the excessively lengthy Information Disclosure Statement(s) submitted by applicant, the examiner has given only a cursory review of the listed references. In accordance with MPEP 609.04(a), applicant is encouraged to provide a concise explanation of why the information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability. Applicant is required to comply with this statement for any non-English language documents. See 37 CFR § 1.56 Duty to Disclose Information Material to Patentability.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Since scope of the claims directed to a system as clearly indicated in the preamble of the claims (see line 1-2 of claims 1-22) and claims will be rejected accordingly based on the elected system invention. 
The phrase(s) "configured to” (existed in claim 1, about lines 3, 4, 7), also, similar to this occurrence in other dependent claims 2-22 (e.g., see claim 2, line 2, 5; claim 3, line 3; claim 5, line 3, 48, ; claims 7-9, line 3;  claims 11-13, 16, 20,  line 3,claim 21, line 3; claim 22 lines 3, 6 , respectively),  renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2111.04 and/or 2173.05(d). The office hereby notes the phrase(s) do not limit a claim to a particular structure but rather makes optional and does not denote how features are structurally associated; whereas the claim is amenable to two or more plausible claim constructions. If a claim is amenable to two or more plausible claim constructions, then the claim may be deemed indefinite. See Board Decision: Ex parte Miyazaki, 2008 WL 5105055 at *5(BPAI Nov. 19, 2008).
Claim 15, lines 3-5 which clearly directed to an outside element (component) other than the system, which made scope of the claim unclear. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-10, 15, 16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Oyama et al (8266787).
Oyama et al discloses the claimed component mounting system for mounting a component on a substrate, the mounting system comprising:
a component supplying unit 70 configured to supply the component (see Fig. 2); 
a substrate holding unit 5a-5d or U configured to hold the substrate P in an orientation such that a mounting face for mounting the component on the substrate is facing vertically downward (see Fig. 1, see lines 40-42, at col. 3); 
a head 6 configured to hold the component from vertically below (see Fig. 1, line 27, at col. 3); and 
a head drive unit 11 that, by causing vertically upward movement of the head holding the component, causes the head to approach the substrate holding unit to mount the component on the mounting face of the substrate (see Fig. 1, and discussed at col. 3, lines 24-27).  Therefore, the above claimed features are considered to be met by the above reference. 
As applied to claims 2-4 appears to be met by the above since no further structure element set forth in these claims, since the claims directed to system rather than the operational or functionally intended used.
As applied to claim 7-8, the applied refence discloses the first imagining unit as camera 19 and that as in claim 8.  Regarding the recites after the “configured to” appears to be met by the above since it is functionally intended use which does not further limit the claimed system (structure wise).
As applied to claim 9, refer to 80 for teaching of control unit (see Fig. 1).
Limitation of claim 10 is also met by the above since no further structure recite in this claim. 
Note: the phrase(s) "configured to” or” caused to” or “by causing” which existed in the above claims is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2111.04 and/or 2173.05(d). The office hereby notes the phrase(s) do not limit a claim to a particular structure but rather makes optional and does not denote how features are structurally associated; whereas the claim is amenable to two or more plausible claim constructions. If a claim is amenable to two or more plausible claim constructions, then the claim may be deemed indefinite. See Board Decision: Ex parte Miyazaki, 2008 WL 5105055 at *5(BPAI Nov. 19, 2008).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hattori (20160193759).
Hattori discloses the claimed component mounting system for mounting a component on a substrate, the mounting system comprising:
a component supplying unit 7 configured to supply the component 5 (see Fig. 2); 
a substrate holding unit 6 configured to hold the substrate 5 in an orientation such that a mounting face for mounting the component on the substrate is facing vertically downward (see Fig. 1); 
a head 4 configured to hold the component from vertically below (see Fig. 1); and 
a head drive unit (as mold chuck) that, by causing vertically upward movement of the head holding the component, causes the head to approach the substrate holding unit to mount the component on the mounting face of the substrate (see Fig. 1, and discussed at para.0030).  Therefore, the above features are considered to be met by the above reference in light of the Hatottori. 
Limitations of claims 20-21 appears to be met by the above see Fig. 1, reference 4 includes holding unit and Fig.2 for claim 21 includes the functionally associated thereto. Further, the features according to claims 1, 20-21 as above can be done by an ordinary skill in the art bases on the Hattori reference, therefore not inventive when departing from Hattori without exercising any inventive skills.

Allowable Subject Matter
Claims 5-6, 11-14, 16-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/               Primary Examiner, Art Unit 3729                                                                                                                                                                                         
mt